Citation Nr: 0726214	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-14 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  The veteran died in April 2002.  The appellant is the 
remarried widow of the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The appellant had been married to the veteran for more 
than 35 years when he died in 2002, and the appellant was 
subsequently awarded DIC benefits by an August 2002 rating 
decision.  

2.  The appellant remarried in January 2004.

3.  At the time of her remarriage, the appellant was 56 years 
old; her 57th birthday was in February 2004.

4.  The appellant's DIC benefits were terminated January 1, 
2004, effective as of the first day of the month in which she 
remarried.


CONCLUSION OF LAW

As a matter of law, the appellant is not eligible for VA DIC 
benefits as the remarried widow of a veteran.  38 U.S.C.A. § 
103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.50, 3.55 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Upon receipt of 
a complete or substantially complete application for benefits 
and prior to an initial unfavorable decision on a claim by an 
agency of original jurisdiction, the Secretary is required to 
inform the appellant of the information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
the Secretary will seek to obtain, if any, (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim, and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 U.S.C.A. § 5103(a).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome of a claim is controlled by the law, and the 
facts were not in dispute.  Livesay v. Principi, 15 Vet App 
165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VAOPGCPREC 5-2004.  The relevant facts in 
this case are not in dispute, and the outcome is controlled 
by law.  Therefore, no further discussion of the VCAA is 
required.  

Facts and analysis

The appellant and the veteran were married in 1965, and 
remained married when the veteran died in 2002.  Thus, the 
appellant had been married to the veteran more than 35 years 
when he died in 2002.  The appellant subsequently claimed and 
was awarded DIC benefits, granted by an August 2002 rating 
decision.  The appellant remarried in January 2004.  At the 
time of her remarriage, the appellant was 56 years old; her 
57th birthday was in February 2004, approximately three weeks 
after her remarriage.  Her DIC benefits were terminated 
effective January 1, 2004, the first day of the month in 
which she remarried.  

The appellant contends that her DIC benefits should not have 
been terminated based upon her change in marital status in 
January 2004, since she had not been informed that a change 
in marital status prior to age 57 would affect her benefits.  
In particular, the appellant contends that, if she had been 
provided information about the effect of remarriage prior to 
age 57 on her benefits, she would have waited to formalize 
her remarriage an additional three weeks, until after her 
57th birthday had passed in February 2004.  

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a 
person of the opposite sex who was legally married to the 
veteran at the time of the veteran's death, and who has not 
since remarried.  See 38 C.F.R. § 3.50(b).  Effective January 
1, 2004, remarriage of a surviving spouse after the surviving 
spouse attained age 57 does not bar receipt of DIC benefits.  
38 U.S.C.A. § 103(d)(2)(B).  See Pub.L. 108-183, Title I, 
§ 101(c), 117 Stat. 2653 (Dec. 16, 2003).  Thus, this 
provision act to bar payment of benefits to the appellant in 
this case, who remarried prior to attaining age 57.  The 
Board notes that, until enactment of the new provision in 
December 2003, the law allowed continued receipt of DIC 
benefits by a surviving spouse who remarried after age 55.  

In this case, it is clear that the appellant was under the 
age of 57 when she remarried.  The appellant has not tried to 
claim otherwise.  The Board understands the appellant's 
contention that, had she known that her benefits would be 
affected if she remarried prior to age 57, she would have 
waited an additional three weeks, until after she celebrated 
her 57th birthday, to remarry.  
The Board notes that the enactment of the termination of DIC 
benefits for surviving spouses who remarried prior to age 57 
was not completed until mid-December 2003, approximately one 
month prior to the appellant's remarriage, and the enactment 
became the governing law effective January 1, 2004, only 
about two weeks before the appellant's remarriage.  The 
appellant's statement that she had not received notice of the 
change is entirely credible.  Unfortunately, the fact that 
the appellant was unaware of the law or that VA had not 
specifically advised her of the law does not exempt her from 
the provisions of the law or provide a legal basis for the 
Board to make an exception to the law for the appellant.  

The Board also notes that, had the appellant remarried a few 
weeks earlier, in December 2003, the new law would not yet 
have taken effect and she would have remarried under the 
provisions that DIC benefits could continued for a surviving 
spouse who remarried after age 55.  

Nevertheless, the Board, as well as the entire Department of 
Veterans Affairs, is bound by the enacted laws of the United 
States.  Effective January 1, 2004, a surviving spouse who 
remarries before age 57 is not entitled to DIC benefits.  
This provision applies to the appellant, and her entitlement 
to DIC benefits ended on January 1, 2004.  The law applicable 
at the time of the appellant's remarriage in January 2004 
clearly and unambiguously states that the remarriage must 
take place after age 57 if the surviving spouse is to remain 
eligible for continuation of DIC benefits.  The appellant had 
not yet attained age 57, and the RO did not err when it 
terminated her benefits, effective January 1, 2004.  Under 
the applicable law, the RO had no choice to act otherwise.

The Board acknowledges the efforts of the appellant during 
the terminal illness of the veteran.  Unfortunately, the 
Board has no option but to decide this case in accordance 
with the applicable law.  Thus, the appellant's claim that 
she is eligible for continuation of her DIC benefits and 
restoration of those benefits must be denied.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Although the Board is extremely sympathetic to the 
appellant's arguments, it is unable to find a legal basis for 
restoration of DIC benefits.  The appeal must be denied.


ORDER

The appeal for restoration and continuation of DIC befits to 
the appellant as the surviving spouse of the veteran must be 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


